Citation Nr: 0507419	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder with symptoms including loss of sleep and stress.

2.  Entitlement to service connection for a cardiac disorder, 
including hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for scars of both legs.

5.  Entitlement to service connection for residuals of 
dislocated shoulders.

6.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from July 1960 to July 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  The 
Board denied all claims on appeal in a decision dated in 
January 2004 and the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the Court granted a joint motion for 
remand, vacating the Board's January 2004 decision and 
remanding all claims on appeal for further development and 
adjudicative action.  

The joint motion for remand granted by the Court included 
discussion of the failure to schedule the veteran for a 
hearing before regional office personnel and before the Board 
sitting at the RO (i.e., a Travel Board hearing), and the 
failure to provide him with a VA examination concerning his 
shoulder.  Consequently, this appeal is remanded to schedule 
the veteran for the required hearings and examination.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The record also reflects that the veteran submitted new 
evidence in December 2004 and specifically requested that his 
appeal be remanded to the RO so that initial consideration of 
the newly submitted evidence could be performed by the agency 
of original jurisdiction, the RO in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

This appeal is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a Decision Review Officer, Hearing 
Officer, or other appropriate personnel 
of the agency of original jurisdiction.

2.  Schedule the veteran for examination 
to determine the nature and etiology of 
his shoulder complaints.  The veteran's 
claims folder should be supplied to the 
examining physician and the examiner 
should be requested to consider all in-
service complaints of shoulder pain when 
determining the etiology of any currently 
diagnosed disability.  The examiner 
should be specifically requested to 
render all appropriate diagnoses and 
opine, for each diagnosis, as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability began 
during service or as a consequence of 
service.  All opinions expressed must be 
supported by complete rationale.

3.  After the hearing by agency of 
original jurisdiction personnel and the 
VA examination have been scheduled, the 
case should again be reviewed on the 
basis of the additional evidence, 
including the evidence submitted directly 
to the Board in December 2004.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.

4.  Before the appeal is returned to the 
Board, schedule the veteran for a hearing 
before a Veterans Law Judge at the RO, 
i.e., a Travel Board hearing.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




